Exhibit 10.58

 

April 30, 2002

 

 

Lawrence M. Blatt

2176 Riverside Lane

Boulder, CO 80304

 

 

Dear Larry:

 

On behalf of InterMune, Inc. (The “Company”), we are pleased to offer you the
position of Vice President, Biopharmacology Research, reporting to President &
CEO, W. Scott Harkonen, MD.

 

The terms of your employment will be as follows:

 

You will receive a base salary of $19,375.00 per month, paid on a semi-monthly
basis.  The Company will choose and retain a relocation company to provide you
with the following services: area orientation, full packing services, pick-up
and delivery, household goods transportation, transport of (1) automobile,
storage in transit for 30 days and $75,000 full value protection.  The
relocation expenses will be paid by the Company and is subject to repayment in
full if your employment terminates before one year.  In addition, the Company
will provide you with a one-time payment of $25,000 (plus tax gross up) to be
paid one week after start date for miscellaneous relocation expenses.    As a
full-time employee of the Company, you will be eligible for the Company’s
standard benefits package including medical and dental as well as the employee
stock purchase program, 401K Retirement Plan and our Flexible Spending Plan. 
Your position is exempt, and you will not be eligible for overtime.

 

The Company will also provide to you a loan in the amount of $250,000.  The term
of the loan will be for five (5) years, and the other terms and conditions of
this loan will be governed by a loan agreement.  We understand that you may
enter into a bridge loan with a bank for the sale of your existing property, and
the Company will be pleased to sign as a guarantor of such loan.

 

Subject to approval of the Compensation Committee of the Company’s Board of
Directors, you will be granted an option to purchase 80,000 shares of the
Company’s common stock. Your right to exercise the shares of this option will be
subject to a vesting schedule, such that 80,000 shares of your option will be
fully vested at the end of four years completed employment. The grant will be
made by the Compensation Committee of the Company’s Board of Directors at its
next meeting after your first day of employment.  The exercise price will be the
same as the closing price of the Company’s Common Stock on the Nasdaq Exchange
on the day before the meeting. Your vesting will begin on your first day of your
employment with us; however, it is subject to a one-year cliff. The terms and
conditions of this option, including vesting, will be governed by an agreement
that you will be required to sign.

 

As a condition of your employment, you will be required to provide proof of U.S.
citizenship or that you are legally entitled to work in the United States, and
to execute and be bound by the terms of the enclosed Proprietary Information and
Inventions Agreement.  In that regard, please be aware that Company policy
prohibits all employees from bringing to the Company, or using in performance of
their responsibilities at the Company, any confidential information, trade
secrets, or proprietary material or processes of any previous employer. 
Employment with the Company is at will, is not for any specific term and can be
terminated by you or the Company at any time for any reason with or without
cause.

 

This offer remains open through end of the day on May 1, 2002.  Upon acceptance
of this offer, the terms described in this letter and in the Proprietary
Information and Inventions Agreement shall be the terms of your employment,
superseding and terminating any other employment agreements or understandings
with InterMune, whether written or oral.  Any additions or modifications of
these terms must be in writing and signed by you and an officer of the

 

1

--------------------------------------------------------------------------------


 

Company.  Your anticipated start date will be May 3, 2002

 

Again, let me indicate how pleased we are to extend this offer, and how much we
at InterMune look forward to working with you.  We anticipate that you will find
this an exciting and challenging position in a dynamic and growing company.

 

Please accept this offer by signing and returning the enclosed duplicate
original of this letter to me.  If you have any questions, please call me or
Mireya Ono in the office.

 

 

Very truly yours,

 

 

/s/ W. Scott Harkonen

 

 

 

W. Scott Harkonen, MD
President & CEO

 

 

UNDERSTOOD AND ACCEPTED:

 

 

/s/ Lawrence M. Blatt

 

May 1, 2002

 

Lawrence M. Blatt

Date

 

 

2

--------------------------------------------------------------------------------